UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: May 31, 2010 Item 1: Schedule of Investments Vanguard Admiral Treasury Money Market Fund Schedule of Investments As of May 31, 2010 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (100.0%) United States Treasury Bill 0.125% 6/3/10 1,766,022 1,766,010 United States Treasury Bill 0.150%0.165% 6/10/10 1,430,000 1,429,944 United States Treasury Bill 0.160%0.165% 6/17/10 1,670,000 1,669,879 United States Treasury Bill 0.155%0.170% 6/24/10 750,000 749,920 United States Treasury Bill 0.200% 7/1/10 670,000 669,888 United States Treasury Bill 0.140%0.180% 7/8/10 1,790,000 1,789,684 United States Treasury Bill 0.130%0.150% 7/15/10 1,286,000 1,285,788 United States Treasury Bill 0.145% 7/22/10 900,000 899,815 United States Treasury Bill 0.135%0.150% 7/29/10 1,380,000 1,379,676 United States Treasury Bill 0.165% 8/5/10 1,280,000 1,279,619 United States Treasury Bill 0.155% 8/12/10 1,623,000 1,622,497 United States Treasury Bill 0.160%0.185% 8/19/10 1,566,000 1,565,439 United States Treasury Bill 0.165% 8/26/10 1,750,000 1,749,310 United States Treasury Bill 0.240% 9/16/10 650,000 649,536 United States Treasury Bill 0.240% 9/23/10 779,000 778,408 United States Treasury Bill 0.240% 9/30/10 390,000 389,686 Total Investments (100.0%) (Cost $19,675,099) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. A . Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2010, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Admiral Treasury Money Market Fund Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 23, 2010 VANGUARD ADMIRAL FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: July 23, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see File Number 33-53683, Incorporated by Reference.
